DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 

Double Patenting
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No 15216538. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application disclose the function and structure of the claims of the instant application to those having ordinary skill in the art. 
As illustrated in the table below, for example regarding Claim 1 of instant application, Claim 1 of copending application teaches the same database updating system. The difference is instant application 15217002 is having addition metadata in a similar process of performing the updating.								Therefore, it would have been obvious to one of ordinary skill in the art at the time, to take “additional metadata” in the instant application and add it to the copending 
12/23/2020 – 15217002 – claim 1
12/23/2020 – 15216538 – claim 1
A system for enabling multiple third-party data services to update custom data objects, the apparatus comprising: one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to: output a list of data field names associated with a [[the]] data object in response to an explicit selection to display the list of data field names associated with the data object by a user; output, in response to explicit selections of a first third-party data service, from a plurality of third-party data services, and an associated first data service object by the user, [[the]] a list of first data service field names the explicit user selections of the first third- party data the associated , from the plurality of third-party data services, and an associated second data service object by the user, [[the]] a list of second data service field names the explicit user selections of the second third-party data service and the associated , which corresponds to a first data field name that is explicitly selected from the outputted list of first data field names by the user, and a first data service field, which corresponds to a first data service field name that is explicitly selected from the outputted list of first data service field names by the user; store second metadata that maps between a second , which corresponds to a second data field name that is explicitly selected from the outputted list of second data field_ names by the user, and a second data service field, which corresponds to a second data service field name that is explicitly selected from the outputted list of second data service field names by the user; and Page 2 of 16Application. No. 15/217,002update an instance of the data object by using: i) the first metadata, and any field names that are in both the outputted list of data field names and the outputted list of first data service field names, to send the instance of the data object to the first third-party data service, to receive the instance of the first data service object from the first third-party data service, and to update the instance of the data object with corresponding data in the instance of the first data service object, and by using ii) the second metadata, and any field names that are in both the outputted list of data field names and the outputted list of second data service field names, to send the instance of the data object to the second third-party data service, to receive the instance of the second data service object from the second third-party data service, and to update the instance of the data object with corresponding data in the instance of the second data service object.
one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to: output, by a database system to a user device, a list of data field names associated with a [[the]] data object in response to receiving an explicit selection to display the list of data field names associated with the data object by a user; output, by the database system to the user device, a list of data service field names explicit user selections of a third-party data service and, which corresponds to a data field name that is explicitly selected by the user from the outputted list of data field names, and a [[the]] data service field, which corresponds to a data service field name that is [[being]] explicitly selected by the user from the outputted list of data service field names; and cause, by the database system, an instance of the data object to be updated by using the metadata, and any field names that are in both the outputted list of data field names and the outputted list of data service field names, to send the instance of the data object to the third-party data service, to receive the instance of the data service object from the third-party data service, and to update the 


Regarding claim 2, 
12/23/2020 – 15217002 – claim 2
12/23/2020 – 15216538 – claim 2
The system of claim 1, comprising further instructions, which when executed, cause the one or more processors to output an option to select from [[a]] the plurality of third-party data services comprising the first third-party data service and the second third-party data service.
The system of claim 1, comprising further instructions, which when executed, cause the one or more processors to output, by the database system to the user device, an option to select from a plurality of third-party data services comprising the third-party data service.



Regarding claim 3, 

12/23/2020 – 15216538 – claim 3
The system of claim 1, wherein at least one of the data object comprises the first data field, and the first data field is associated with the data object via a foreign key.
The system of claim 1, wherein at least one of the data object comprises the data field, and the data field is associated with the data object via a foreign key.


Regarding claim 4, 
12/23/2020 – 15217002 – claim 4
12/23/2020 – 15216538 – claim 5
The system of claim 1, wherein storing the first metadata that maps between the first data field and the first data service field comprises verifying a compatibility between the first data field and the first data service field, mapping from the first data field to the first data service field, calculating a confidence score based on reverse mapping from the first data service field to the first data field, and mapping from the first data service field to the first data field in response to a determination that the confidence score meets a specified threshold.
The system of claim 1, wherein storing the metadata that maps between the data field and the data service field comprises mapping from the data field to the data service field, calculating a confidence score based on reverse mapping from the data service field to the data field, and mapping from the data service field to the data field in response to a determination that the confidence score meets a specified threshold.



12/23/2020 – 15217002 – claim 5
12/23/2020 – 15216538 – claim 6
The system of claim 1, wherein the first metadata comprises at least one of first metadata that maps between the first data field and a combination of the first data service field and another first data service field associated with the first data service object, and first metadata that maps between a combination of the first data field and another first data field associated with the data object and the first data service field.
The system of claim 1, wherein the metadata comprises of metadata that maps between the data field and a combination of the data service field and another data service field associated with the data service object, and metadata that maps between a combination of the data field and another data field associated with the data object and the data service field.


Regarding claim 6, 
12/23/2020 – 15217002 – claim 6
12/23/2020 – 15216538 – claim 5
The system of claim 1, wherein the first data field comprises the second data field, and updating the instance of the data object comprises determining whether a first priority associated with the first data service field is higher than a second priority 



Regarding claim 7, 
12/23/2020 – 15217002 – claim 7
12/23/2020 – 15216538 – claim 7
The system of claim 1, comprising further instructions, which when executed, cause the one or more processors to output at least one of the first metadata and the second metadata in response to a selection of at 





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,5,7,8,10,12,14,15,17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US20070260628, Fuchs et al. (hereinafter Fuchs) in view of US 20160234267 A1 ; Hebbar; Vivek (hereinafter Hebber), US 20140282100 A1; Beechuk; Scott D. et al. (hereinafter Beechuk) and Cui; Weiyi et al.; US 20140047351 A1 (hereinafter Cui)
Regarding claim 1, Fuchs teaches A system for enabling multiple third-party data services to update custom data objects, the apparatus comprising: one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to: ( Fuchs [0159] processor; [0160] memory ),								output a … data object and data fields … associated with the data object in response to an explicit selection … of the data object by the user; (Fuchs [FIG.3] shows explicit user selection/requests and corresponding systems response/output [0094] A point to note is that, whereas FIG. 3 illustrates a process wherein a user request is received, and then the appropriate links to third-party sources are invoked and the resulting set of information is used to create the virtual database, it will be evident that in other embodiments, the integration of data can be performed in a different manner. For example, in accordance with some embodiments, at the time of receiving a first user query a preliminary set of links can be created to an initial set of third-party data. If the user makes a more detailed request, then additional sources can be included, with additional data, and additional links, to satisfy that more detailed request. In accordance with other embodiments, "alliances" of third-party data can be created, so that, for example when a third-party A's data source is used to create the virtual database, then a third-party B's data source is also used.) [85] an example is, In response to a user request for the restaurant map (a type of data object); [FIG. 7] data output interface as an embodiment of the same database [0042] Depending on the implementation, the Virtual Database System allows map information or third-party files from many sources (objects and corresponding fields) to be intelligently combined in real-time, and then presented to the user in response to a user's request.)    
store first metadata that maps between a first data field …that is explicitly selected from of the outputted … data fields … by the user and a first data service field that is … selected from of the outputted first data service field … by the user; (Fuchs [0087] The information used to retrieve information from the various files for each object in memory is the common name, longitude, latitude, or other information store second metadata that maps between a second data field … that is explicitly selected from data field of the outputted … data fields by the user and second data service field that is … selected from the outputted second data service fields … by the user  ( Fuchs [45 & FIG. 8] Retrieve Third- Party data into the system from one or more Third-Party Sources, Fuchs’s device teaches repeating the same incentive concept with more third party sources/services (entailing storing more than one metadata connection)).										and update an instance of the data object by using: i) the first metadata to send … data to the first third-party data service and to receive … data from the first third-party data service … and ii) the second metadata to send … data … the second third-party data service and to receive … second data … from the second third-party data service. ( Fuchs [0157] In response to a user request the application server provides the appropriately updated and integrated information. Depending on the particular embodiment, the update can be either pushed, or pulled, to or from the end user. Using this update technique, POIs and associated content can be intelligently searched and examined before being selected in response to a particular user request. Third-party applications can be shipped with media containing the latest POI data available from the POI source at the time the application is created; [FIG. 10] shows the use of ULROs (metadata) in a process which involves a request for data to the third-party data service and receiving a response of data from the third-party data service, hence the metadata is used in updating the user request).						Fuchs lacks explicitly and orderly output in response to a explicit selections of a first third-party data service and a first data service object by the user, the first data service object associated with the first third-party data service and data first service fields associated with the first data service object; output in response to a explicit selections of a second third-party data service and a second data service object, a second data service object associated with the second third-party data service and second data service fields associated with the second data service object;				However Hebbar teaches output in response to an explicit selections of a first third-party data service from a plurality of third-party data services and a first data service object by the user, the first data service object associated with the first third-party data service and data first service fields associated with the first data service object; output in response to an explicit selections of a second third-party data service from a plurality of third-party data services and a second data service object, a second data service object associated with the second third-party data service and second data service fields associated with the second data service object; (Hebbar [0071] The content manager 204 can interface with a plurality of third-party content providers. In one example embodiment, the content manager 204 can provide an interface that displays various third-party content provider options. A user can select one or more third-party content providers (a first, second, third selection) along with corresponding authentication information, and in response the content manager 204 can display a list of content items located at each third-party content provider (output corresponding objects). In one or more embodiments, the content manager 204 can provide an aggregated listing of content items that are maintained at a plurality of third-party content providers. Alternatively, the content manager 204 can provide a listing of content items for each third-party content provider separately. As such, the send service system 110 enables the user to easily and efficiently access and share content items (hence there is a clear outputting) from multiple third-party content providers using the send service system 110. In some example embodiments, the content manager 204 may provide an interface to assist a user in choosing content items to share with one or more recipients. For example, the content manager 204 may provide the user with a web interface that allows the user to preview and select multiple content items to share. [0110] further explains this concept and shows the user being able to make multiple request for different third parties [FIG.7] shows the input/output device) 									update an instance of the data object by using: i) the first metadata to send the instance of the data to the first third-party data service and to receive the instance of the first data service object from the first third-party data service, and to update the instance of the data object with corresponding data in the instance of the first data service object, and by using ii) the second metadata to send the instance of the data object to the second third-party data service and to receive the instance of the second data service object from the second third-party data service and to update the instance of the data object with corresponding data in the instance of the second data service object. ( Cui [FIG.1&2] shows the send and receive communication between user and third party services [0044] The third party services 108 will obtain the contextual information (e.g., from the contextual information 128) and process the contextual information to derive needed business application data parameters for the generation and transmission of mashup content. Additional business application data or data objects can be transmitted to the third party services 108 using output a list of data field names associated with a data object in response to an explicit selection to display the list of data field names associated with the data object by a user; outputted list of data field names and the outputted list of second data service field names, (Beechuk [0034] FIG. 25 shows an example of the record in FIG. 24 with a user interface displaying a plurality of empty data fields upon selection of a publisher action, according to some implementations. [0336] FIG. 25 shows an example of the record in FIG. 24 with a user interface displaying a plurality of empty data fields 2418 upon selection of a publisher action 2406, according to some implementations. As illustrated in FIG. 25, selection of the publisher action 2406 for creating a new contact causes the publisher 2402 to 
Corresponding Computer readable medium Claim 8 is rejected similarly as claim 1 above
Corresponding Method Claim 15 is rejected similarly as claim 1 above.
Regarding Claim 2, the combination of Fuchs, Beechuk, Cui and Hebbar teach The system of claim 1, comprising further instructions, which when executed, cause the one or more processors to output an option to select from a plurality of third- party data services comprising the first third-party data service and the second third-party data service. (Fuchs [0045 & FIG. 8] Retrieve Third-Party data into the system from one or more Third-Party Sources).
Regarding Claim 3, the combination of Fuchs, Cui, Beechuk and Hebbar teach The system of claim 1, wherein at least one of the data object comprises the first data field, and the first data field is associated with the data object via a foreign key (Fuchs [0099] In accordance with an embodiment, to better assist in the process of linking multiple sources of data, the virtual database environment can utilize foreign 
Regarding Claim 5, the combination of Fuchs, Beechuk, Cui and Hebbar teach The system of claim 1, wherein the first metadata comprises at least one of first metadata that maps between the first data field and a combination of the first data service field and another first data service field associated with the first data service object, and first metadata that maps between a combination of the first data field and another first data field associated with the data object and the first data service field. ( Fuchs [0060] use of ULRO as a type of metadata that links the user database where the initial user request is made with the third party service, can be associated with one or more geographic items. ULROs can be employed to establish traversable links between the file-of-reference (data object/field for user) and the third-party-files (data service object/field) for a broad range of database formats. ULROs can be similarly employed to establish traversable links between two or more third-party files (this entails the "another data field associated with the data object and the data service field") ; [0082] Metadata Registry--In accordance with some embodiments, a metadata 
Regarding claim 7, the combination of Fuchs,Cui, Beechuk and Hebbar teach The system of claim 1, comprising further instructions, which when executed, cause the one or more processors to output at least one of the first metadata and the second metadata in response to a selection of at least one of another data object and another third-party data service. (Fuchs [0121] Service made available by the map provider to an Application Developer. Allows them to register themselves on the content network and search the metadata about a content supplier (third party data supplier) that suits their needs; hence the user has the ability to access/search for metadata by selecting a third-party service & metadata and they can search for metadata, in conclusion from above the metadata is outputted to them).
Regarding Claim 10, Fuchs the combination of Fuchs,Cui, Beechuk and Hebbar teach The computer program product of claim 8, wherein at least one of the data object comprises the first data field, and the first data field is associated with the data object via a foreign key (Fuchs [0099] In accordance with an embodiment, to better assist in the process of linking multiple sources of data, the virtual database environment can utilize foreign objects (use of foreign keys). Foreign objects may be considered map objects that are provided as third-party data, i.e. they are foreign to the file-of-reference. These foreign objects include foreign attributes, and foreign relationships. Foreign relationships can exist between an object in the file-of-reference 
Regarding Claim 12, the combination of Fuchs,Cui, Beechuk and Hebbar teach The computer program product of claim 8, wherein the first metadata comprises at least one of first metadata that maps between the first data field and a combination of the first data service field and another first data service field associated with the first data service object, and first metadata that maps between a combination of the first data field and another first data field associated with the data object and the first data service field. ( Fuchs [0060] use of ULRO as a type of metadata that links the user database where the initial user request is made with the third party service, can be associated with one or more geographic items. ULROs can be employed to establish traversable links between the file-of-reference (data object/field for user) and the third-party-files (data service object/field) for a broad range of database formats. ULROs can be similarly employed to establish traversable links between two or more third-party files (this entails the "another data field associated with the data object and the data service field") ; [0082] Metadata Registry--In accordance with some embodiments, a metadata registry can be used. In those embodiments that utilize a ULRO (another connection of ULRO's to metadata) , the metadata registry is a registry that identifies third-party data providers, their data 
Regarding Claim 14, the combination of Fuchs,Cui, Beechuk and Hebbar teach The computer program product of claim 8, wherein the program code comprises further instructions to output at least one of the first metadata and the second metadata in response to receiving a user selection of at least one of another data object and another third-party data service. (Fuchs [0121]  Service made available by the map provider to an Application Developer. Allows them to register themselves on the content network and search the metadata about a content supplier (third party data supplier) that suits their needs; hence the user has the ability to access/search for metadata by selecting a third-party service & metadata and they can search for metadata, in conclusion from above the metadata is outputted to them).
Regarding Claim 17, the combination of Fuchs,Cui, Beechuk and Hebbar teach The method of claim 15, wherein at least one of the data object comprises the first data field, and the first data field is associated with the data object via a foreign key. (Fuchs [0099] In accordance with an embodiment, to better assist in the process of linking multiple sources of data, the virtual database environment can utilize foreign objects (use of foreign keys). Foreign objects may be considered map objects that are provided as third-party data, i.e. they are foreign to the file-of-reference. These foreign objects include foreign attributes, and foreign relationships. Foreign relationships can exist between an object in the file-of-reference and one of the third-party objects, or can exist between two third-party objects. Instead of importing these objects into the file-of-reference to make them local, the Virtual Database environment leaves them as 
Regarding claim 19, the combination of Fuchs,Cui, Beechuk and Hebbar teach The method of claim 15, wherein the first metadata comprises at least one of first metadata that maps between the first data field and a combination of the first data service field and another first data service field associated with the first data service object, and first metadata that maps between a combination of the first data field and another first data field associated with the data object and the first data service field.
Claims 4,6,11,13,18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs, Hebbar, Beechuk, Cui and US20170344745, Wadley Cameron et al. (hereinafter Cameron).
Regarding claim 20, the combination of Fuchs,Cui, Beechuk and Hebbar teach The system of claim 15, wherein storing the metadata that maps between the data field and the data service field comprises  verifying a compatibility between the first data field and the first data service field mapping from the data field to the data service field,  ( Fuchs [113] FIG. 9 shows an illustration of how third-party data can be integrated with additional content in the Database at varying degrees of confidence in accordance with embodiments of the invention; Fuchs [129] talks about receiving incompatible data from the third party data source (data service field), it then goes on to say if it is incompatible the system can translate the data, hence it has the ability to determine whether the data is incompatible; reverse mapping is a form of translating / normalizing data so that the data is in the same format, and Fuchs teaches translating incompatible data )										Fuchs lacks teaching the use of the threshold and confidence score. 			However Cameron teaches calculating a confidence score and determination that the confidence score meets a specified threshold. (Cameron [4] combination of a first value of a first common data field (data field) and a second value of a second common data field (data service field), calculate, a confidence level for the event, 
Claims 4 and 11 are rejected similarly as claim 18 above.
Regarding Claim 6, the combination of Fuchs,Cui, Beechuk and Hebbar teach the system of claim 1, wherein the first data field comprises the second data field, and updating the instance of the data object, 							Fuchs lacks teaching comprises determining whether a first priority associated with the first data service field is higher than a second priority associated with the second data service fielddetermination that the first priority associated with the first data service field is not higher than the second priority associated with the second data service field.		However, Cameron teaches comprises determining whether a first priority associated with the first data service field is higher than a second priority associated with the second data service field(Cameron [4] combination of a first value of a first common data field (data field) and a second value of a second common data field (data service field), calculate, a confidence level (priority) for the event, determine, by the automated service initiation engine, whether the confidence level for the event is above a threshold, generate, by the automated service initiation engine and responsive to a determination that the confidence level for the predefined event is above the threshold).					Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take Fuchs’s system of updating data objects via a third party data source and make the addition of Cameron’s threshold and corresponding confidence score in order to ultimately provide efficient ways of utilizing a plurality of databases (Cameron [4] provide effective, efficient, and convenient ways of utilizing one or more databases (similar to one database being the database the user 
Claims 13 and 20 are rejected similarly as claim 6 above.
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered
35 USC § 103: 
Regarding Applicant’s Argument (pages 10-15): “The Examiner rejected claims 1-3, 5, 7-10, 12, 14-17, and 19 under pre-AIA  35 U.S.C. § 103(a) as purportedly being unpatentable over Fuchs et al., U.S. Patent Publication No. 2007/0260628 ("Fuchs") in view of Hebbar, U.S. Patent Publication No. 2016/0234267 ("Hebbar"), and Cui et al., U.S. Patent Publication No. 2014/0047351 ("Cui"). Applicant respectfully disagrees. Although the following remarks are specifically directed to amended independent claim 1, amended independent claims 8 and 15 are patentable over the cited Page 10 of 16 combination of Fuchs, Hebbar, and Cui for at least the same reasons discussed below regarding amended independent claim 1...Applicant respectfully submits that Hebbar does not cure the noted deficiencies of Fuchs with respect to amended independent claim 1. Hebbar discloses a send service system that enables a user to customize and control the sending of content items to recipients. The system's content manager provides an interface, which Examiner’s response:- The Examiner respectfully disagrees with the applicant. Applicant’s arguments are moot upon a further consideration and a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over new art US 20140282100 A1; Beechuk; Scott D. et al.									

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165